Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed October 19th, 2021 has been entered. Currently, claims 1-20 remain pending in the application. Independent claims 1 and 19 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations that change the scope of the claims. Additionally, dependent claims 7-9 and 14 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 07/19/2021.
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 19 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-20 recited in the Non-Final Office Action mailed 07/19/2021.
Applicant’s arguments, see Remarks on Pages 11-14, filed 10/19/2021, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Huff (U.S. Patent No. 1585861), Berrehail (EP 1378217 A1), Starkey et al. (WO 2017055858 A1), Chandrasekar et al. (U.S. Patent Pub. No. 20100262057), Hepburn (U.S. Patent No. 4657000), Hepburn (U.S. Patent No. 4944290; hereinafter ‘290), Scott et al. (WO 2004021936 A1), Thurn (EP 2873374 A1), Noble (U.S. Patent No. 6575925), Schulte (U.S. Patent Pub. No. 20100137769), Thibodo (U.S. Patent No. 5947915), Gray (U.S. Patent No. 5921945), Sun et al. (CN 1060398 A) and Repossi (U.S. Patent Pub. No. 20180343990).
Claim Interpretation
Claim 1, lines 6 and 19, and claim 19, lines 5 and 15, recite the term “generally”. For examination purposes, “generally” is interpreted as having a slight degree of variance such that a limitation following the term “generally” is met. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) and in further view of Starkey et al. (WO 2017055858 A1) and Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) and Hepburn (U.S. Patent No. 4657000) and Hepburn’290 (U.S. Patent No. 4944290).
Regarding claim 1, Huff discloses a splint 1 (Col. 2, lines 64-65 and Figure 6, surgical splint body 1 for holding a member of a human body in a desired position), the splint 1 comprising: a splint body 1, the splint body 1 having a rigid or semi-rigid shape (Col. 1, lines 34-43, The body of the splint made of semi-rigid or rigid material) with a concave side (Figure 6, splint 1 has an internal surface with a concave side for receiving human body member), the splint body 1 having a width, extending between first and second edges (Figure 5, width between side edges of splint 1) of the splint body 1 and having a length (Figure 5, longitudinal length of splint body 1); the splint body 1 having a periphery (Figure 5, perimeter edges of splint body 1) defining a central opening 6 (Col. 2, line 85 and Figures 5-6, periphery defined by central opening 6) of the splint body 1, the periphery including: a first base (Col. 2, lines 100-105 and Figures 5-6, proximal base with optional flange 8); a second base (Figures 5-6, distal base opposite proximal base on other side of central opening 6); and opposing sides (Col. 2, lines 64-65 and Figure 5, longitudinal sides edges of splint body on both sides of central opening 6), including the first and second edges of the splint body 1, that are generally straight extending between (Figures 5-6, straight side edges of splint body 1 extend straight between proximal and distal bases) the first and second bases; and straps 3,4 (Col. 2, line 95 and Figure 6), the straps 3,4 including: at least a first strap 3 attached to the first base; at least a second strap 4 attached to the second base.
However, Huff fails to explicitly the splint body having a monolithic structure.
Berrehail teaches an analogous splint 1 (Page 2/14, Paragraph 13 and Figure 1, syndactyly splint device 1 for finger rehabilitation by immobilizing an injured finger joint with a healthy finger joint) with the analogous splint body 2,3 (Page 2/14, Paragraph 13 and Figure 1, two rings 2 connected by at least one cross linking bars 3) having a monolithic structure (Page 2/14, Paragraph 14, syndactyly splint device 1 is preferably molded in a single piece, preferably by injection of a thermoplastic elastomer with resilient properties). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the manufacturing material structure of the splint body of Huff, so that the splint body has a monolithic structure, as taught by Berrehail, in order to provide an improved splint with an improved splint body with a single continuous material for providing quality immobilization of the treated finger (Berrehail, Page 2/14, Paragraph 14).
However, the combination of Huff in view of Berrehail also fails to explicitly disclose the splint body having a size to fit the finger, the splint body having a concave side to receive the finger from a palmar side of the finger and generally conform to and partially surround the finger from the palmar side of the finger, the splint body having a width, extending between first and second edges of the splint body along lateral and medial sides of the finger, respectively, to partially surround the finger; the first base configured to partially surround the finger from the palmar side of the finger; the second base 
Starkey teaches the analogous splint 100 (Page 1, lines 12-13, Page 10, line 28 and Figure 1b, splint 100 immobilizes proximal interphalangeal joint) for immobilizing a proximal interphalangeal (PIP) joint of a finger, the analogous splint body 104,106,108,110 (Page 9, lines 1-6 and Figure 1b, support portions 104,106 and fixing portions 108,110) having a size to fit the finger (Page 10, lines 6-10 and Figure 1b, splint 100 with size for being placed against a finger), the analogous splint body 104,106,108,110 having the analogous concave side (Figure 1b, concave shaped support portions 104,106 and fixing portions 108,110) to receive the finger from a palmar side of the finger and generally conform to and partially surround the finger from the palmar side of the finger (Page 10, lines 7-9 and Figure 1b, support portion 104 abuts the underneath face of the finger at a first point and support portion 106 abuts the underneath face of the finger at a second point distal to the first point. The support portions 104,106 partially surround the finger), the analogous splint body 104,106,108,110 having the analogous width (Page 10, lines 7-9 and Figure 1b and Figure 1b, width of each support portions 104,106 and width extending between fixing portions 108,110), extending between analogous first and second edges (Figure 1b, longitudinal side edges of splint body 104,106,108,110) of the analogous splint body 104,106,108,110 along lateral and medial sides of the finger, respectively, to partially surround the finger (Page 10, lines 7-9 and Figure 1b and Figure 1b, width of edges of splint body 104,106,108,110 partially surrounds the finger, providing support on a palmar/underneath face of the finger along lateral and medial sides of finger); the analogous first base 104 configured to partially surround the finger from the palmar side of the finger (Page 10, lines 7-9 and Figure 1b, support portion 104 abuts the underneath face of the finger at a first point and partially surrounds the finger at that point); the analogous second base 106 configured to partially surround the finger from the palmar side of the finger (Page 10, lines 7-9 and Figure 1b, support portion 106 abuts the underneath face of the finger at a second point distal to the first point and partially surrounds the finger at that point); the analogous opposing sides 108,110 configured for placement on opposing sides of the finger (Page 10, lines 7-9 and Figure 1b, fixing portions 108,110 on medial and lateral sides of finger).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size and width of the first base, second base, and opposing sides of the splint body of Huff in view of Berrehail , so that the first base, second base, and opposing sides have a size and width to partially surround the finger, as taught by Starkey, in order to provide an improved splint with a partial surrounding of the finger on a palmar side for ease of application (Starkey, Page 3, lines 30-31).
However, the combination of Huff in view of Berrehail in view of Starkey also fails to explicitly disclose the splint for immobilizing a proximal interphalangeal (PIP) joint of a finger while allowing a distal interphalangeal (DIP) joint of the finger to be flexed, the splint body having a length to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger, wherein the length does not extend across the DIP joint; the first base configured at the proximal phalanx of the finger; the second base configured at the middle phalanx of the finger.
Chandrasekar teaches the analogous splint (Paragraphs 42, 60, and Figure 29, splint for immobilizing a finger with a second/proximal interphalangeal injury) for immobilizing a proximal interphalangeal (PIP) joint of a finger while allowing a distal interphalangeal (DIP) joint of the finger to be flexed (Paragraph 60 and Figure 29, flexion of proximal interphalangeal joint is restricted while the splint does not extend to first/distal interphalangeal joint so as to allow flexion of that joint), the analogous splint body (Paragraphs 42, 60, and Figure 29, splint body defined by proximal ring, distal ring, and dorsal bar) having the analogous length (Paragraph 42, 60, and Figure 29, length from proximal ring to distal ring extends from proximal phalanx across PIP joint to a middle phalanx) to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger, wherein the analogous length does not extend across the DIP joint (Figure 29, distal ring does not extend to the distal interphalangeal joint); the analogous first base (Figure 29, proximal ring at proximal phalanx) configured at the proximal phalanx of the finger; the second base (Figure 29, distal ring located at a middle phalanx) configured at the middle phalanx of the finger.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length and placement of the splint body of Huff in view of Berrehail in view of Starkey, so that the splint body is positioned to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger without extending across the DIP joint, as taught by Chandrasekar, in order to provide an improved splint with an enhanced length that corresponds to a distance between a middle and proximal phalanx for directly immobilizing an injured PIP joint to further recovery without immobilizing other joints of the finger (Chandrasekar, Paragraph 42 and 60). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar also fails to explicitly disclose straps configured to wrap around a dorsal side of the finger to secure the splint body to the finger, the straps including: the first strap configured for use to wrap around the proximal phalanx of the finger, the second strap configured for use to wrap around the middle phalanx of the finger.
Hepburn teaches an analogous splint 1 (Col. 2, line 21, Col. 3, line 39, and Figure 1, adjustable splint device 1 for providing support to a finger joint) with analogous straps 45,51 (Col. 5, line 52 and Figure 1, straps 45 and 51 are capable of wrapping around a dorsal surface of finger when distal cuff 43 and proximal cuff 41 are supporting a palmar surface of the finger) configured to wrap around a dorsal side of the finger to secure the analogous splint body 3,5,41,43 (Col. 5, lines 20-26 and Figure 1, proximal cuff 41, distal cuff 43, and pivotably mounted struts 3 and 5) to the finger (Col. 5, lines 33-43 and Figure 1), the analogous straps 45,51 including: the analogous first strap 45 configured for use to wrap around the proximal phalanx of the finger (Col. 5, line 52 and Figure 1, strap 45 capable of wrapping around proximal phalanx), the analogous second strap 51 configured for use to wrap around the middle phalanx of the finger (Col. 5, line 52 and Figure 1, strap 51 capable of wrapping around middle phalanx).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the location and position of the first and second straps of Huff in view of Berrehail in view of Starkey in view of Chandrasekar, so that the first and second straps wrap around a dorsal side of the finger at a proximal and middle phalanx, respectively, as taught by Hepburn, in order to provide an improved splint wherein the splint body is secured to the finger via the fastening straps for increased securement and desirable adjustment of strap tightness with respect to the proximal and middle phalanx of the finger (Hepburn, Col. 5, lines 50-52). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn also fails to explicitly disclose at least a third strap attached to at least one of the opposing sides between the first base and the second base, and configured for use to wrap around the finger.
Hepburn’290 teaches an analogous splint 1 (Col. 3, line 15 and Figure 1, adjustable splint device 1 for providing support to a finger joint) with at least a third strap 30 (Col. 4, line 50 and Figure 1, cuff 30 attached to proximal struts 3 and 3a) attached to at least one of the analogous opposing sides 3,3a,5,5a (Col. 4, lines  45-46, Col. 5, lines 7, 44 and Figures 1 and 8, pivotably mounted struts 3,3a and 5,5a extending between platform 40 and cradle 60) between the analogous first base 40 and the analogous second base 60, and configured for use to wrap around the finger (Col. 6, lines 17-26 and Figure 8, counterforce strap 30 is adjusted to maintain placement of the splint assembly in line with the patient's proximal interphalangeal joint axis of rotation).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opposing sides (Huff: Col. 2, lines 64-65 and Figure 5, longitudinal sides edges of splint body on both sides of central opening 6) of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn, to include a third strap attached to the opposing sides between the first base and second base, as taught by Hepburn’290, in order to provide an improved splint so that the third strap allows for adjustability to maintain placement of the splint assembly in line with the patient's proximal interphalangeal joint (Hepburn’290, Col. 6, lines 17-26).
Regarding claim 4, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses:
 The combination of Huff in view of Berrehail in view of Starkey fails to explicitly disclose wherein the thickness of the splint body is within a range of 0.05 to 0.5 cm.
Chandrasekar teaches wherein the thickness of the analogous splint body (Paragraphs 42, 60, and Figure 29) is within a range of 0.05 to 0.5 cm (Paragraph 67, each ring is approximately 1/8 inch thick which is equal to 0.3175 cm; Paragraph 81, thickness of dorsal bar is 1/16 inch thick which is equal to 0.159 cm; See MPEP 2144.05(I) for prima facie case of obviousness).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a thickness of the splint body of Huff in view of Berrehail in view of Starkey, so that the splint body has a thickness within the range of 0.05 to 0.5 cm, as taught by Chandrasekar, in order to provide an improved splint with an enhanced splint body having a desired amount of thickness for providing an optimal structural rigidity to the bases for increased finger support (Chandrasekar, Paragraph 67).
Regarding claim 5, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above but fails to explicitly disclose wherein the thickness of the splint body is within a range of 0.1 cm to 0.3 cm. 
It would have been obvious to cause the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 to have a thickness of 0.1 cm to 0.3 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint would not function differently with the claimed range and the thickness value is a design consideration of size/proportion in order to provide increased comfort as well as support to a variety of anatomical finger sizes of users. Furthermore, applicant places no criticality on the claimed range, simply stating that the thickness “may be” within the claimed range (Specification, Page 7, Paragraph 24), such that there is no unexpected patentable result. 
Regarding claim 6, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses wherein the width of the splint body 104,106,108,110  is configured to allow the splint 100  to surround a periphery of the finger from the palmar side of the finger (Starkey, Page 10, lines 7-9 and Figure 1b and Figure 1b, width of support portions 104,106 and fixing portions 108,110 partially surrounds the finger, providing support on a palmar/underneath face of the finger).
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclsoe wherein the width of the splint body is configured to allow the splint to surround between 40% to 60% of a periphery of the finger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of the Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 to have a width that is configured to surround 40% to 60% a periphery of the finger, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 would not operate differently with the claimed width and since the width of the first base and second base is intended to partially surround a finger, as taught by Starkey, the splint would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed, indicating simply that the width “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal width to surround a desired percentage of the finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed width range provides no unexpected patentable result. 
Regarding claim 13, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses the first (Huff, 3; Hepburn, 45), second (Huff, 4; Hepburn, 51), and third straps (Hepburn’290, 30) have a length and a width (Huff, Col. 2, line 95 and Figure 6, bands 3,4 have a length and width; Hepburn, Figure 1, straps 45 and 51 have a given length and width to surround a dorsal body portion; Hepburn’290, Figure 1, cuff 30 has a given length and width to surround a finger joint). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclose a length within a range between 10 cm to 15 cm and a width within a range between 0.3 cm to 1 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 to have a strap length within a range between 10 cm to 15 cm and a strap width within a range between 0.3 cm to 1 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 would not operate differently with the claimed length and width and since the length and width of the first, second, and third straps are intended to surround a finger, as taught by Hepburn and Hepburn’290, the splint would function appropriately having the claimed length and width. Further, applicant places no criticality on the range claimed, indicating simply that the length and width “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal length and width of the straps to surround a finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed length and width ranges provide no unexpected patentable result. 
Regarding claim 15, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses:
The combination of Huff in view of Berrehail in view of Starkey fails to explicitly disclose wherein the splint body includes ventilation perforations.
Chandrasekar teaches wherein the splint body (Paragraphs 42, 60, and Figure 29) includes ventilation perforations (Paragraph 65, proximal and distal can comprise perforations to allow for airflow, provided that the perforations do not compromise the structural integrity of the rings and permit undesirable stretching or bending; Paragraph 75, dorsal bar can comprise perforations to allow for airflow, provided that the perforations do not compromise the structural integrity of the dorsal bar and permit undesirable stretching or bending).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the structure of the splint body of Huff in view of Berrehail in view of Starkey, so that there are ventilation perforations, as taught by Chandrasekar, in order to provide an improved splint with an enhanced splint body with increased airflow permitted throughout the body with compromising structure integrity of the splint body (Chandrasekar, Paragraphs 65, 75).
Regarding claim 17, the combination Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses:
Huff fails to explicitly disclose wherein the splint body is formed from a material comprising thermoplastic.
Berrehail teaches wherein the analogous splint body 2,3 (Page 2/14, Paragraph 13 and Figure 1,) is formed from a material comprising thermoplastic (Page 2/14, Paragraph 14, syndactyly splint device 1 is preferably molded in a single piece, preferably by injection of a thermoplastic elastomer with resilient properties).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of the Huff, so that the splint body is formed from a thermoplastic material, as taught by Berrehail, in order to provide an improved splint with an improved splint body with resilience that maintains flexibility and stretch capacity to allow easy placement and removal of the finger, while still providing quality immobilization of the treated finger (Berrehail, Page 2/14, Paragraph 14).
Regarding claim 18, the combination Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses:
The combination of Huff in view of Berrehail in view of Starkey fails to explicitly disclose wherein the splint body is formed from a material comprising a metal or metal alloy
Chandrasekar teaches wherein the splint body (Paragraphs 42, 60, and Figure 29,) is formed from a material comprising a metal or metal alloy (Paragraph 66, rings can be formed of a metal, e.g., stainless steel; Paragraph 81, dorsal bar can be formed of a metal, e.g., stainless steel).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of Huff in view of Berrehail in view of Starkey, so that the splint body is formed from a metal or metal allow, as taught by Chandrasekar, in order to provide an improved splint with an enhanced splint body formed of a strong and supportive metal material that allows for increased finger protection during therapy (Chandrasekar, Paragraph 66). 
Regarding claim 19, Huff discloses a method for immobilizing (Col. 1, lines 6-7, holding members of a human body in desired position) comprising: attaching a splint 1 (Col. 2, lines 64-65 and Figure 6, surgical splint body 1), the splint 1 including a splint body 1 and straps 3,4 (Col. 2, line 95 and Figure 6), the splint body 1 having a rigid or semi-rigid shape (Col. 1, lines 34-43, The body of the splint made of semi-rigid or rigid material) with a concave side (Figure 6, splint 1 has an internal surface with a concave side for receiving body member), the splint body 1 having a width, extending between first and second edges (Figure 5, width between side edges of splint 1) of the splint body 1 and having a length (Figure 5, longitudinal length of splint body 1), the splint body 1 having a periphery (Figure 5, perimeter edges of splint body 1) defining a central opening 6 (Col. 2, line 85 and Figures 5-6, periphery defined by central opening 6) of the splint body 1, the periphery including a first base (Col. 2, lines 100-105 and Figures 5-6, proximal base with optional flange 8), a second base (Figures 5-6, distal base opposite proximal base on other side of central opening 6), and opposing sides (Col. 2, lines 64-65 and Figure 5, longitudinal sides edges of splint body on both sides of central opening 6), including the first and second edges of the splint body 1, that are generally straight extending between (Figures 5-6, straight side edges of splint body 1 extend straight between proximal and distal bases) the first and second bases, wherein attaching the splint 1 includes wrapping (Col. 2, lines 95-100, wrapping strap 3 around the first base which extends from one side edge of first base to the other side edge of first base) at least a first strap 3 attached to the first base, wrapping (Col. 2, lines 95-100, wrapping strap 4 around the second base which extends from one side edge of second base to the other side edge of second base) at least a second strap 4 attached to the second base. 
However, Huff fails to explicitly the splint body having a monolithic structure.
Berrehail teaches an analogous splint 1 (Page 2/14, Paragraph 13 and Figure 1, syndactyly splint device 1 for finger rehabilitation by immobilizing an injured finger joint with a healthy finger joint) with the analogous splint body 2,3 (Page 2/14, Paragraph 13 and Figure 1, two rings 2 connected by at least one cross linking bars 3) having a monolithic structure (Page 2/14, Paragraph 14, syndactyly splint device 1 is preferably molded in a single piece, preferably by injection of a thermoplastic elastomer with resilient properties). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the manufacturing material structure of the splint body of Huff, so that the splint body has a monolithic structure, as taught by Berrehail, in order to provide an improved splint with an improved splint body with a single continuous material for providing quality immobilization of the treated finger (Berrehail, Page 2/14, Paragraph 14).
However, the combination of Huff in view of Berrehail also fails to explicitly disclose immobilizing a proximal interphalangeal (PIP) joint of a finger comprises attaching a splint to a finger, the splint body having a size to fit the finger, the splint body having a concave side to receive the finger from a palmar side of the finger and generally conform to and partially surround the finger from the palmar side of the finger, the splint body having a width, extending between first and second edges of the splint body along lateral and medial sides of the finger, respectively, to partially surround the finger, the first base configured to partially surround the finger from the palmar side of the finger, the second base configured to partially surround the finger from the palmar side of the finger, the opposing sides configured for placement on opposing sides of the finger.
Starkey teaches immobilizing a proximal interphalangeal (PIP) joint of a finger comprises attaching the analogous splint 100 (Page 1, lines 12-13, Page 10, line 28 and Figure 1b, attaching splint 100 to finger for immobilizing proximal interphalangeal joint) to a finger, the analogous splint body 104,106,108,110 (Page 9, lines 1-6 and Figure 1b, support portions 104,106 and fixing portions 108,110) having a size to fit the finger (Page 10, lines 6-10 and Figure 1b, splint 100 with size for being placed against a finger), the analogous splint body 104,106,108,110 having the analogous concave side (Figure 1b, concave shaped support portions 104,106 and fixing portions 108,110) to receive the finger from a palmar side of the finger and generally conform to and partially surround the finger from the palmar side of the finger (Page 10, lines 7-9 and Figure 1b, support portion 104 abuts the underneath face of the finger at a first point and support portion 106 abuts the underneath face of the finger at a second point distal to the first point. The support portions 104,106 partially surround the finger), the analogous splint body 104,106,108,110 having the analogous width (Page 10, lines 7-9 and Figure 1b and Figure 1b, width of each support portions 104,106 and width extending between fixing portions 108,110), extending between analogous first and second edges (Figure 1b, longitudinal side edges of splint body 104,106,108,110) of the analogous splint body 104,106,108,110 along lateral and medial sides of the finger, respectively, to partially surround the finger (Page 10, lines 7-9 and Figure 1b and Figure 1b, width of edges of splint body 104,106,108,110 partially surrounds the finger, providing support on a palmar/underneath face of the finger along lateral and medial sides of finger), the analogous first base 104 configured to partially surround the finger from the palmar side of the finger (Page 10, lines 7-9 and Figure 1b, support portion 104 abuts the underneath face of the finger at a first point and partially surrounds the finger at that point), the analogous second base 106 configured to partially surround the finger from the palmar side of the finger (Page 10, lines 7-9 and Figure 1b, support portion 106 abuts the underneath face of the finger at a second point distal to the first point and partially surrounds the finger at that point), the analogous opposing sides 108,110 configured for placement on opposing sides of the finger (Page 10, lines 7-9 and Figure 1b, fixing portions 108,110 on medial and lateral sides of finger).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size and width of the first base, second base, and opposing sides of the splint body of Huff in view of Berrehail , so that the first base, second base, and opposing sides have a size and width to partially surround the finger, as taught by Starkey, in order to provide an improved splint with a partial surrounding of the finger on a palmar side for ease of application (Starkey, Page 3, lines 30-31).
However, the combination of Huff in view of Berrehail in view of Starkey also fails to explicitly disclose the splint body having a length to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger without extending across a distal interphalangeal (DIP) joint.
Chandrasekar teaches the analogous splint (Paragraphs 42, 60, and Figure 29, splint for immobilizing a finger with a second/proximal interphalangeal injury) with the analogous splint body (Paragraphs 42, 60, and Figure 29, splint body defined by proximal ring, distal ring, and dorsal bar) having the analogous length (Paragraph 42, 60, and Figure 29, length from proximal ring to distal ring extends from proximal phalanx across PIP joint to a middle phalanx) to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger without extending across a distal interphalangeal (DIP) joint (Figure 29, distal ring does not extend to the distal interphalangeal joint).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length and placement of the splint body of Huff in view of Berrehail in view of Starkey, so that the splint body is positioned to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger without extending across the DIP joint, as taught by Chandrasekar, in order to provide an improved splint with an enhanced length that corresponds to a distance between a middle and proximal phalanx for directly immobilizing an injured PIP joint to further recovery without immobilizing other joints of the finger (Chandrasekar, Paragraph 42 and 60). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar also fails to explicitly disclose wherein attaching the splint to the finger includes wrapping at least a first strap attached to the first base around the proximal phalanx of the finger, wrapping at least a second strap attached to the second base around the middle phalanx of the finger.
Hepburn teaches wherein attaching the analogous splint 1 (Col. 2, line 21, Col. 3, line 39, and Figure 1, adjustable splint device 1 for providing support to a finger joint) to the finger includes wrapping (Figure 1, strap 45 capable of wrapping around a dorsal surface of finger when distal cuff 43 and proximal cuff 41 are supporting a palmer surface of the finger) at least the analogous first strap 45 attached to (Figure 1, strap 45 attached to proximal cuff 41) the analogous first base 41 around the proximal phalanx of the finger (Col. 5, line 52 and Figure 1, strap 45 capable of wrapping around proximal phalanx), wrapping (Figure 1, strap 51 capable of wrapping around a dorsal surface of finger when distal cuff 43 and proximal cuff 41 are supporting a palmer surface of the finger) at least the analogous second strap 51 attached to (Figure 1, strap 51 attached to distal cuff 43) the analogous second base 43 around the middle phalanx of the finger (Col. 5, line 52 and Figure 1, strap 51 capable of wrapping around middle phalanx).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the location and position of the first and second straps of Huff in view of Berrehail in view of Starkey in view of Chandrasekar, so that the first and second straps wrap around a dorsal side of the finger at a proximal and middle phalanx, respectively, as taught by Hepburn, in order to provide an improved splint wherein the splint body is secured to the finger via the fastening straps for increased securement and desirable adjustment of strap tightness with respect to the proximal and middle phalanx of the finger (Hepburn, Col. 5, lines 50-52). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn also fails to explicitly disclose wrapping at least a third strap attached to at least one of the opposing sides around the finger.
Hepburn’290 teaches an analogous splint 1 (Col. 3, line 15 and Figure 1, adjustable splint device 1 for providing support to a finger joint) which comprises wrapping at least a third strap 30 (Col. 4, line 50 and Figure 1, cuff 30 attached to proximal struts 3 and 3a) attached to at least one of the analogous opposing sides 3,3a,5,5a (Col. 4, lines  45-46, Col. 5, lines 7, 44 and Figures 1 and 8, pivotably mounted struts 3,3a and 5,5a extending between platform 40 and cradle 60) around the finger (Col. 6, lines 17-26 and Figure 8, strap 30 wrapped around finger at a location near the proximal interphalangeal joint between the platform 40 and cradle 60). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the opposing sides of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn, to include a third strap attached to the opposing sides between the first base and second base, as taught by Hepburn’290, in order to provide an improved splint so that the third strap allows for adjustability to maintain placement of the splint assembly in line with the patient's proximal interphalangeal joint (Hepburn’290, Col. 6, lines 17-26).
Regarding claim 20, the combination Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses wherein the method is used in a method for treating PIP injuries (Starkey, Page 1, lines 12-13, Page 10, line 28 and Figure 1b, attaching splint 100 to finger for immobilizing proximal interphalangeal joint; Chandrasekar, Paragraph 42 and Figures 26-29, flexion of proximal interphalangeal joint is restricted by the splint).
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 does not disclose the method further comprising instructing a patient to flex the DIP joint of the finger when the splint body is attached to the finger.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to instruct a patient to flex a DIP joint when the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 is attached to the finger, as the length of the splint does not extend to the DIP joint (Chandrasekar, Paragraphs 42, 60, and Figure 29) such that instructing a patient to flex a DIP joint is obvious for therapeutically allowing a user to continue to train and strengthen their DIP joint through mobility especially while their PIP joint is immobilized. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Scott et al. (WO 2004021936 A1).
Regarding claim 2, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses the first strap (Huff, 3; Hepburn, 45) is configured for use to wrap around a proximal portion of the middle phalanx of the finger (Hepburn, Col. 5, line 52 and Figure 1, strap 45 capable of wrapping around a proximal portion of the middle phalanx of the finger). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclose the third strap is configured for use wrap around the finger at the PIP joint. 
Scott teaches (Page 32, lines 1, 4-7; Figure 1) an analogous splint 10 (Page 32, line 1 and Figure 1, support 10 for protecting movement of finger joint) wherein the analogous third strap 16 (Page 32, lines 4-7 and Figure 1, middle band 16 located on proximal interphalangeal joint 13) is configured for use wrap around the finger at the PIP joint (Page 32, lines 4-7 and Figure 1, middle band 16 wraps around proximal interphalangeal joint 13).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the third strap on the opposing sides of the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that the third strap wraps around the finger at the PIP joint, as taught by Scott, in order to provide an improved splint with a third strap secured and aligned at the proximal interphalangeal joint for increased support and stability of the splint body tightened to the desired joint undergoing therapy (Scott, Page 32, lines 4-7). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Thurn (EP 2873374 A1).
Regarding claim 3, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses:
 The combination of Huff in view of Berrehail in view of Starkey fails to explicitly disclose wherein the splint body is uniformly thick throughout the first base, the second base and the opposing side.
Chandrasekar teaches the analogous splint body (Paragraphs 42, 60, and Figure 29, splint body defined by proximal ring, distal ring, and dorsal bar) is uniformly thick (Paragraph 67, each ring may be approximately 1/8th inches in thickness, the ring may be uniform in its dimension) throughout the analogous first base (Figure 29, proximal ring) and the analogous second base (Figure 29, distal ring).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of the first base and second base of Huff in view of Berrehail in view of Starkey, so that the first and second bases are uniformly thick, as taught by Chandrasekar, in order to provide an improved splint with an enhanced splint body having bases that are uniformly thick for providing an optimal structural rigidity to the bases for increased finger support (Chandrasekar, Paragraph 67). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclose the splint body is uniformly thick throughout the first base, the second base, and the opposing side.
Thurn teaches an analogous splint (Page 3/16, Paragraph 10 and Figure 2, Finger rest 1 for supporting and protecting a finger joint) wherein an analogous splint body 3”,5 (Page 3/16, Paragraph 11 and Figure 2, support element 3 with support section 3” is construed as the opposing sides. Also, two holders 5 are construed as the first base and second base proximal and distal to the proximal interphalangeal joint, respectively) is uniformly thick (Page 4/16, Paragraph 2, The finger support 1 is preferably designed as an one-piece injection molded part. The thickness is preferably between 0.5 mm and 3 mm, such that the thickness of the support section 3” and two holders 5 are capable of being selected to have a uniform thickness throughout) throughout the analogous first base 5, the analogous second base 5, and the analogous opposing side 3”.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of the first base, second base, and opposing sides of the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that there is a uniform thickness, as taught by Thurn, in order to provide an improved splint with a uniform thickness that does not interfere with the adjacent finger while still allowing the splint body to provide support to the finger joint, such that the support forces are equal throughout the entire splint body (Thurn, Page 4/16, Paragraph 2). 
Additionally, it would have been obvious to cause the first base, second base, and opposing sides of the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Thurn to have a uniform thickness, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint would not function differently with the claimed uniform thickness, and the uniform thickness value is a design consideration of size/proportion in order to provide increased comfort as well as equal support throughout a finger to accommodate variety of anatomical finger sizes of users.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Noble (U.S. Patent No. 6575925).
Regarding claim 7, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses wherein the third strap 30 includes a hook and loop fastener 34,36 (Hepburn’290, Col. 4, lines 55-63 and Figure 1, Velcro hooks 34 and Velcro loops 36 of proximal cuff 30) configured and arranged to enable the third strap 30 to be fastened to itself (Col. 4, lines 55-63 and Figure 1, An overlying section 32 of the cuff 30, attached to strut 3 contains on its outer surface an attaching means such as velcro hooks 34 by which the flap can wrap about the proximal portion of the limb and be secured to velcro loops 36 on the outer surface of the proximal cuff wrapped about upper strut 3).
However, combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclose wherein the first strap and the second strap include a hook and loop fastener configured and arranged to enable each of the first and second straps to be fastened to itself.
Noble teaches (Col. 2, lines 39-40, 46-47 and Figure 1) an analogous splint 1 (Col. 2, line 39 and Figure 1, split 1 for securing and immobilizing finger joint) wherein the analogous first strap 20 (Col. 2, line 40 and Figure 1, proximal securing member 20) and the analogous second strap 20 (Col. 2, line 40 and Figure 1, distal securing member 20) include a hook and loop fastener (Col. 2, lines 46-48, securing members 20 are constructed from a hook and loop closure material such as Velcro) configured and arranged to enable each of the analogous first 20 and second straps 20  to be fastened to itself (Col. 2 lines 46-47, each securing member 20 has hook and loop closure which wraps around finger and fastens to itself).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first strap and second strap of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that the first and second strap include a hook and loop fastener to be fastened to itself, as taught by Noble, in order to provide an improved splint with improved straps that have velcro fasteners for adjusting the tightness of the straps about the finger portion for reaching a desired tightness, therapeutic effect, and comfortability (Noble, Col. 2, lines 46-47). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Schulte (U.S. Patent Pub. No. 20100137769).
Regarding claim 8, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses each of the first strap (Huff, 3; Hepburn, 45), the second strap (Huff, 4; Hepburn, 51), and the third strap (Hepburn’290, 30). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclose wherein the strap includes an adhesive to enable the strap to be fastened to itself or to the splint body.
Schulte teaches (Paragraphs 17, 26, 28; Figures 1-4) the analogous strap 1 (Paragraph 28 and Figures 1-4, tubular device 1 to wrap around finger is a vinyl strap) includes an adhesive 2 (Paragraph 26, material 2 coated with a pressure sensitive adhesive) to enable the analogous strap 1 to be fastened to itself (Paragraph 17, portion 2 with the adhesive completes the wrap on itself) or to the splint body.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first, second, and third straps of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that each of the first, second, and third straps wrap around and fasten to itself by an adhesive, as taught by Schulte, in order to provide an improved splint with an improved strap, such that each respective strap is able to be securely tightened around the finger by the adhesive, for promoting the immobilizing effect at the desired finger joint (Schulte, Paragraph 28). 
Regarding claim 9, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Schulte discloses the invention as described above and further discloses wherein the adhesive (Schulte, 2) on the first (Huff, 3 as modified by Hepburn, 45), second (Huff, 4 as modified by; Hepburn, 51), and third straps (Hepburn’290, 30) is a reusable adhesive (Schulte, Paragraph 14, adhesive portion 2 is versatile to be reusable many times) enabling the first second and third straps  to be adhered multiple times to itself (Schulte, Paragraphs 14 and 17, reusable adhesive enabling to be adhered multiple times to itself) or to the splint body.
Regarding claim 10, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Schulte discloses the invention as described above and further discloses wherein the first (Huff, 3 as modified by Hepburn, 45), second (Huff, 4 as modified by Hepburn, 51), and third straps (Hepburn’290, 30) including the adhesive (Schulte, 2) are configured to be replaceable straps (Schulte, Paragraph 14, strip 1,2 cheap enough to be discarded on a routine basis).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Thibodo (U.S. Patent No. 5947915). 
Regarding claim 11, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above but fails to explicitly disclose wherein the first strap, the second strap, and the third strap are attached to the splint body using an adhesive.
Thibodo teaches an analogous splint 10 (Col. 4, line 26 and Figure 1) wherein the analogous first strap 30 (Col. 4, line 45 and Figure 1), the analogous second strap 26 (Col. 4, line 44 and Figure 1), and the analogous third strap 28 (Col. 4, line 44 and Figure 1) are attached to the analogous splint body 23 (Col. 4, line 45 and Figure 1) using an adhesive (Col. 4, lines 44-46, fastener strips 26, 28, and 30 are attached to the overall splint member 23 by an adhesive).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and third straps to the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that the first, second, and third straps fasten to the splint body by an adhesive, as taught by Thibodo, in order to provide an improved splint with an improved strap connection that allows for the straps to be securely positioned on the splint body such that they surround the appendage and prevent any unintended strap movement for increased comfort as well as immobilization at the given joint (Thibodo, Col. 4, lines 44-46). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Gray (U.S. Patent No. 5921945).
Regarding claim 12, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above but fails to explicitly disclose wherein the splint body includes slotted openings configured for use to receive the first, second, and third straps to attach the first, second, and third straps to the splint body.
Gray teaches an analogous splint (Col. 13, line 26-28 and Figure 51, splint 10Y for immobilizing wrist with splint body 12Y that partially surrounds the palmer side of the wrist and three straps 26 which partially surround the volar side of the wrist) wherein the analogous splint body 12Y (Col. 13, line 27 and Figure 51,) includes slotted openings configured for use to receive (Figure 51, slotted openings  which are molded into the splint body 12Y for insertion of straps 26) the analogous first, second, and third straps 26 to attach the analogous first, second, and third straps 26 to the analogous splint body 12Y.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection of the first, second, and third straps to the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that the splint body comprises slotted openings to receive the first, second, and third straps, in order to provide an improved splint wherein the straps do not entirely encircle the body portion and the splint body, but rather encircle only a dorsal portion of a body part for increased adjustability and comfort (Gray, Col. 13, line 26-28). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Sun et al. (CN 1060398 A) and Repossi (U.S. Patent Pub. No. 20180343990). 
Regarding claim 14, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above and further discloses:
 The combination of Huff in view of Berrehail fails to explicitly disclose wherein the splint body has a length within a range between 4 cm and 6.5 cm.
Starkey teaches wherein the analogous splint body 104,106,108,110 (Page 9, lines 1-6 and Figure 1b, support portions 104,106 and fixing portions 108,110) has a length within a range between 4 cm and 6.5 (Page 5, lines 5-7, distance between the outer edges of the first and second support portions 104,106 is between 30mm and 150mm, or 3cm and 15cm; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the splint body of Huff in view of Berrehail, so that the splint body has a length within a range between 4 cm and 6.5, as taught by Starkey in order to provide an improved splint with an enhanced splint body having an optimal length for engaging a finger joint spanning between 4 and 6.5 cm so as to isolate the finger joint and improve therapy (Starkey, Page 5, lines 5-7).
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 fails to explicitly disclose wherein the splint body has a width within a range between 2 cm to 4 cm.
Sun teaches an analogous splint (Page 3/10, line 2, splint for clamping fractured phalanx) wherein the analogous splint body (Page 3/10, line 1 and Figure 1, plate part and jaws) has a width within a range between 2 cm to 4 cm (Page 3/10, line 3, width range is 25 to 110mm, 2.5cm to 11cm; See MPEP 2144.05(I) for obviousness of overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that the width range is between 2 cm and 4 cm, as taught by Sun, in order to provide an improved splint that surrounds a finger of according width so as to provide a comfortable fit, such that the finger joint is effectively clamped by the splint body (Sun, Page 3/10, line 3). 
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Sun also fails to explicitly disclose wherein the central opening has a length within a range between 2.0 cm to 3.0 cm and a width within a range between 1.5 cm to 2.5 cm.
Repossi teaches an analogous splint (Paragraphs 52-53 and Figure 5, item of jewelry worn around finger with rings 20,30,40 that fix onto finger portions, ultimately providing additional strength to the finger) wherein the analogous central opening (Figure 5, opening formed by boundaries of rings 20,30,40 and sliding link 51, wherein a finer is inserted) has a length within a range between 2.0 cm to 3.0 cm (Paragraph 66 and Figure 5, length is between 10mm and 40mm, or 1cm and 4cm, and substantially equal to 23 mm or 2.3cm; See MPEP 2144.05 for obviousness of overlapping ranges) and a width within a range between 1.5 cm to 2.5 cm (Paragraph 61, internal diameter of the rings 20,30,40 is between 10mm and 25mm, or 1cm and 2.5cm, such that the diameter of the rings 20,3040 defines the boundaries of the width of the central opening; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length and width of the central opening of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Sun, so that the length is between 2 cm to 3 cm and the width is between 1.5 cm to 2.5 cm, as taught by Repossi, in order to provide an improved splint that surrounds a finger with a central opening that the finger is inserted into, wherein the dimensions of the central opening provide a comfortable and secure fit of the splint to accommodate a respective size of a finger portion (Repossi, Paragraphs 61 and 66).
However, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Sun in view of Repossi fails to explicitly disclose wherein the first base and the second base have lengths within a range between 0.7 cm to 2.0 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Sun in view of Repossi to have a first and second base with lengths within a range between 0.7 cm to 2 cm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 in view of Sun in view of Repossi would not operate differently with the claimed lengths and since the length of the first base and second base is intended to support a length of a finger, the splint would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply by an example that the length “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal length to support a desired length of the finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed first base and second base length range provides no unexpected patentable result. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (U.S. Patent No. 1585861) in view of Berrehail (EP 1378217 A1) in view of Starkey et al. (WO 2017055858 A1) in view of Chandrasekar et al. (U.S. Patent Pub. No. 20100262057) in view of Hepburn (U.S. Patent No. 4657000) in view of Hepburn’290 (U.S. Patent No. 4944290) and in further view of Sun et al. (CN 1060398 A).
Regarding claim 16, the combination of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290 discloses the invention as described above but fails to explicitly disclose wherein the splint body being fabricated from a material having a shape memory.
Sun teaches (Page 3/10, lines 1-2, 24-25; Claim 4; Figure 1) an analogous splint (Page 3/10, line 2, splint for clamping fractured phalanx) wherein the analogous splint body (Page 3/10, line 1 and Figure 1, plate part and jaws) being fabricated from a material having a shape memory (Page 3/10, lines 24-25 and claim 4, steel claw plate series made of memory shape alloy).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of Huff in view of Berrehail in view of Starkey in view of Chandrasekar in view of Hepburn in view of Hepburn’290, so that the splint body is made of shape memory, as taught by Sun, in order to provide an improved splint with an improved splint that offers increased compatibility with the human body and conformance to the finger inserted within the central opening (Sun, Page 3/10, lines 24-25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786


/ERIN DEERY/               Primary Examiner, Art Unit 3754